Citation Nr: 9911283	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied service connection 
for PTSD and an anxiety disorder.

In October 1998, the veteran testified at a video conference 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating a clear diagnosis of PTSD.

2.  There is no medical evidence of a nexus between the 
veteran's anxiety disorder and his period of active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for anxiety disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  The threshold question which must be 
answered in this case, however, is whether the veteran has 
presented well-grounded claims for service connection.  A 
well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  For a claim to be well grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997). 

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).





II.  Entitlement to Service Connection for PTSD

For PTSD claims, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App.128 
(1997).

During his video conference hearing in October 1998 the 
veteran asserted that due to his combat experience in France 
during World War II, he currently suffers from PTSD.  The 
veteran sustained a shrapnel wound to the right shoulder 
while serving in France in 1944 and was awarded the Purple 
Heart.  The Board has considered the special consideration 
afforded combat veterans under 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).

Service medical records are devoid of evidence that the 
veteran was treated for, or diagnosed with, any psychiatric 
disorder during active duty.  On a separation examination in 
December 1945, the examining physician noted a normal 
psychiatric diagnosis.  

There are no post-service medical records showing that the 
veteran had ever been diagnosed with PTSD.  In a VA 
examination dated November 1997 the Axis I diagnosis was 
anxiety disorder NOS, Axis IV indicated no measure of 
distressing factors and Axis V noted current level of 
functioning of 80.  No PTSD diagnosis was contained in this 
report.

Indeed, the only evidence that the veteran currently suffers 
from PTSD is the theory presented by the veteran himself.  
However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection for PTSD well grounded.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A well-grounded 
claim must be supported by evidence, not mere allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Consequently, in the absence of a diagnosis of PTSD, the 
claim for service connection is not well grounded.

In the absence of competent medical evidence to support the 
claim for service connection for PTSD, the Board can only 
conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and the claim 
must be denied on that basis.

III.  Entitlement to Service Connection for Anxiety Disorder

With regard to this claim, the Board notes that the veteran 
was diagnosed with anxiety disorder during the November 1997 
VA examination.  However, service medical records are 
negative for any complaint, finding or treatment of any 
psychiatric condition.  In addition, there are no records of 
post-service treatment for an anxiety disorder.  

As previously stated, when examined by the VA in November 
1997, the Axis I diagnosis was anxiety disorder NOS, Axis IV 
indicated no measure of distressing factors and he was 
assigned a current level of functioning of 80 under Axis V.  
The examiner noted that the veteran reported that over the 
last year he had been noticing an increased startle response 
which was primarily manifested by a sense of shuddering of 
his shoulders.  The examination report contained no evidence 
or opinion as to the etiology of the veteran's anxiety 
disorder.
The evidence establishes that the veteran currently has an 
anxiety disorder, however, the record has failed to provide 
any competent medical evidence illustrating a nexus between 
the veteran's anxiety disorder and his period of active duty 
service.  As previously discussed, the Board cannot rely 
solely on the veteran's own testimony because evidence of a 
medical nexus cannot be established by lay testimony.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 294-95.  

Therefore, the Board must conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for anxiety disorder is well grounded.  
Accordingly, this claim must be denied.

IV.  Conclusion

The Board acknowledges that at the time of the video hearing 
in October 1998 the veteran's representative requested 
another VA examination.  However, as the veteran's claims are 
not well grounded, the claims of entitlement to service 
connection for PTSD and anxiety disorder must be denied.  See 
Epps v. Gober, 126 F.3d 1464 (1997).

Finally, as the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  However, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.

One final note.  The Board is cognizant of the veteran's 
meritorious service, which includes combat duty in France and 
Germany during World War II, for which he received four 
Bronze Service Stars and a Purple Heart for a severe shell 
fragment wound of the right shoulder region (rated 40 
percent).  However, while a service stressor is of course 
conceded because of his combat service (38 C.F.R. § 3.304(f); 
Cohen, supra), for a claim to be well grounded, there still 
must be competent medical evidence of a current disability, 
and competent medical evidence of a nexus between the in-
service stressor and the current disability.  Epps, supra.  
There is no medical evidence of a diagnosis of PTSD of 
record, nor is there any medical evidence of a nexus between 
an anxiety disorder, diagnosed decades after service, and any 
incident of active duty.  Under these circumstances, the 
Board must deny the claims as not well grounded.  The veteran 
may, at any time, reopen his claim for service connection for 
a psychiatric disorder with the submission of new and 
material evidence, such as medical evidence of a diagnosis of 
PTSD.      


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for PTSD is denied.

In the absence of evidence of a well-grounded claim, service 
connection for anxiety disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

